United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                 August 12, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-60040
                            Summary Calendar



                      H.W. BAILEY; J. DENNIS DAVID,

                                  Petitioners

                                    versus

HUBERT HYMEL; DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS
                    U.S. DEPARTMENT OF LABOR,

                              Respondents.

                       --------------------
  Petition for Review of the Decision and Order of the Benefits
                            Review Board
                          BRB No. 03-0643
                       --------------------

Before BARKSDALE, EMILO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

The petition for review is denied for the reasons given by the

Benefits Review Board.**




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          See 5th Cir. R. 47.6.